Bridget Psarianos (AK Bar No. 1705025)
Suzanne Bostrom (AK Bar No. 1011068)
Brook Brisson (AK Bar No. 0905013)
Brian Litmans (AK Bar No. 0111068)
TRUSTEES FOR ALASKA
1026 W. Fourth Avenue, Suite 201
Anchorage, AK 99501
Phone: (907) 276-4244
Fax: (907) 276-7110
bpsarianos@trustees.org
sbostrom@trustees.org
bbrisson@trustees.org
blitmans@trustees.org

Attorneys for Plaintiffs

                     THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF ALASKA


 SOVEREIGN IÑUPIAT FOR A                   Case No. 3:20-cv-00290-TMB
 LIVING ARCTIC, et al.,

                             Plaintiffs,

                     v.

 BUREAU OF LAND MANAGEMENT,
 et al.,

                           Defendants.



      PLAINTIFFS’ RULE 7.1 CORPORATE DISCLOSURE STATEMENT




PLAINTIFFS’ RULE 7.1 CORP. DISCLOSURE STATEMENT                            Page 1 of 4
Sovereign Iñupiat for a Living v. Bureau of Land Mgmt., Case No. 3:20-cv-00290-TMB



         Case 3:20-cv-00290-TMB Document 3 Filed 11/17/20 Page 1 of 4
       Pursuant to Federal Rule of Civil Procedure 7.1, Plaintiffs Sovereign Iñupiat For A

Living Arctic, Alaska Wilderness League, Defenders of Wildlife, Northern Alaska

Environmental Center, Sierra Club, and The Wilderness Society state that none of the

Plaintiffs has a parent corporation and no publicly held corporation owns ten percent or

more of stock in any Plaintiff.

       Respectfully submitted this 17th day of November, 2020.


                                            s/Bridget Psarianos
                                         Bridget Psarianos (AK Bar No. 1705025)
                                         Suzanne Bostrom (AK Bar No. 1011068)
                                         Brook Brisson (AK Bar No. 0905013)
                                         Brian Litmans (AK Bar No. 0111068)

                                         Attorneys for Plaintiffs




PLAINTIFFS’ RULE 7.1 CORP. DISCLOSURE STATEMENT                            Page 2 of 4
Sovereign Iñupiat for a Living v. Bureau of Land Mgmt., Case No. 3:20-cv-00290-TMB



         Case 3:20-cv-00290-TMB Document 3 Filed 11/17/20 Page 2 of 4
                           CERTIFICATE OF SERVICE

       I certify that on November 17, 2020, I caused a copy of the PLAINTIFFS’ RULE
7.2 CORPORATE DISCLOSURE STATEMENT to be electronically filed with the
Clerk of the Court for the U.S. District Court of Alaska using the CM/ECF system. For
the parties who have not yet registered an appearance, a copy will be served via USPS
Certified Mail:

       Bureau of Land Management
       760 Horizon Drive
       Grand Junction, CO 81506

       U.S. Fish and Wildlife Service
       1849 C Street, N.W., Room 3331
       Washington, DC 20240-0001

       U.S. Department of the Interior
       1849 C Street, N.W.
       Washington, DC 20240

       David Bernhardt
       Secretary of the Interior
       Department of the Interior
       1849 C Street, N.W.
       Washington, DC 20240

       Chad Padgett
       State Director for Alaska
       Bureau of Land Management
       222 W 7th Ave #13,
       Anchorage, AK 99513

       Civil Process Clerk
       Office of the U.S. Attorney
       Civil Division, District of Alaska, Anchorage Office
       222 West 7th Ave., Room 253 #9
       Anchorage, AK 99501



PLAINTIFFS’ RULE 7.1 CORP. DISCLOSURE STATEMENT                            Page 3 of 4
Sovereign Iñupiat for a Living v. Bureau of Land Mgmt., Case No. 3:20-cv-00290-TMB



         Case 3:20-cv-00290-TMB Document 3 Filed 11/17/20 Page 3 of 4
       U.S. Attorney General
       U.S. Department of Justice
       950 Pennsylvania Ave., NW
       Washington, DC 20530


                                        s/Bridget Psarianos
                                       Bridget Psarianos




PLAINTIFFS’ RULE 7.1 CORP. DISCLOSURE STATEMENT                            Page 4 of 4
Sovereign Iñupiat for a Living v. Bureau of Land Mgmt., Case No. 3:20-cv-00290-TMB



         Case 3:20-cv-00290-TMB Document 3 Filed 11/17/20 Page 4 of 4
